DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With regard to independent claims 1 and 10, the examiner notes that the closest prior art is believed to be Fritz et al. (US 2008/0088162).  This reference teaches a child tray assembly (18) adapted for a child seat (16), the child tray assembly comprising: at least one support portion (23/25) slidably disposed on the child seat (16 – see Figure 5); and a tray (46) detachably disposed on the at least one support portion (see Figure 8), the tray comprising a tray body (46) and at least one sliding latch (50) slidably disposed on the tray body (see Figures 11 and 12), the at least one sliding latch (50) comprising: a first engaging portion (76) for engaging with the at least one support portion (23/25 – 76 engages with 75 of the support portion, see Figures 11 and 12). 
However, the reference does not distinctly disclose at least one assembling portion being formed on the tray body for insertion of at least one lower tube; and at least one second engaging portion for engaging with the at least one lower tube inserted within the at least one assembling portion at a locking position.  Nothing in the Fritz reference appears to imply such a structure could be added.  It appears that the support would actually be the tube-like structure that is inserted into a sleeve (24), not something that would house a tube being inserted therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R WENDELL/Primary Examiner, Art Unit 3636